--------------------------------------------------------------------------------


AMENDING AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the 1st day of June, 2005 between
OCCULOGIX, INC. (the “Corporation”), a corporation incorporated under the laws
of the State of Delaware, and John Cornish who resides at 531 Fernshire Drive in
the City of Palm Harbor in the State of Florida (hereinafter referred to as the
“Employee”).
 
WHEREAS the Corporation and the Employee entered into an employment agreement,
dated as of April 1, 2005, setting forth the rights and obligations of each of
them with respect to the Employee’s employment with the Corporation (the
“Employment Agreement”);
 
AND WHEREAS the Corporation and the Employee have agreed that it would be in the
best interests of both of them for the Employee to devote more of his working
time and attention to his employment under the Employment Agreement and to use
his best efforts to promote the interests of the Corporation;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in the Employment Agreement, as amended by this Amending Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Corporation and the Employee agree as follows:
 
1.
Section 3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following provision:

 
3. Performance of Duties
 
During the Employment Period, the Employee shall faithfully, honestly and
diligently serve the Corporation and its Subsidiaries as contemplated above. The
Employee shall devote 85% of his working time and attention to his employment
hereunder and shall use his best efforts to promote the interests of the
Corporation.
 
2.
Section 5.1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following provision:

 
5.1 Salary. The Corporation shall pay the Employee a salary minus applicable
deductions and withholdings, in respect of each Year of Employment in the
Employment Period calculated at the rate of $113,104 per annum, payable in equal
installments according to the Corporation’s regular payroll practices. The
Salary shall, in the sole and absolute discretion of the board of directors of
the Corporation, be subject to an increase on the basis of an annual review. The
Salary shall be prorated in respect of the First Year of Employment such that
the Employee shall be entitled to and the Corporation shall be required to pay
in respect of such year only the pro rata portion of the Salary that corresponds
to the number of days, after May 31, 2005, worked by the Employee in the First
Year of Employment.
 

--------------------------------------------------------------------------------


 
3.
The Employment Agreement remains in full force and effect, unamended, other than
as amended by this Amending Agreement.

 
4.
This Amending Agreement may be signed by facsimile and in counterpart, and each
such counterpart will constitute an original document, and such counterparts,
taken together, will constitute one and the same instrument.

 
5.
This Amending Agreement shall be governed by, and construed in accordance with,
the laws of the State of Florida, without regard to conflict of laws rules which
are deemed inapplicable herein. The parties hereto each consent to the personal
jurisdiction of the federal and state courts of the State of Florida.

 
6.
The Employee acknowledges that:

 

 
(a)
he has had sufficient time to review and consider this Amending Agreement
thoroughly;

 

--------------------------------------------------------------------------------


 

 
(b)
he has read and understands the terms of this Amending Agreement and his
obligations under the Employment Agreement, as amended by this Amending
Agreement;

 

 
(c)
he has been given an opportunity to obtain independent legal advice, and such
other advice as he may desire, concerning the interpretation and effect of this
Amending Agreement; and

 

 
(d)
this Amending Agreement is entered into voluntarily and without any pressure and
that his continued employment with the Corporation has not been made conditional
on execution and delivery by him of this Amending Agreement.

 


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.
 


 

       
Signature of Witness
John Cornish
       
Name of Witness (please print)
 
OCCULOGIX, INC.
       
Elias Vamvakas
 
Chairman and Chief Executive Officer
   




--------------------------------------------------------------------------------